DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R  § 1.121
The amendments to the claims filed 10/07/2021 do not comply with 37 C.F.R.  § 1.121.  Specifically, claims 8 and 11-13 are labeled as “original” but are amended.  In the interest of compact prosecution, the amendments have been entered.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R.  § 1.121 may not be entered.

Response to Arguments
Applicant’s arguments, see page 10, filed 10/07/2021, with respect to objections to the drawings, specification, and claims have been fully considered and are persuasive.  The objections to the drawings, specification, and claims have been obviated by the amendments.  The objections of the drawings, specification, and claims have been withdrawn.  There are a couple new claim objections that have arose as a result of reviewing the claim amendments.  Please see claim objections below.
Applicant’s arguments, see pages 10-11, filed 10/07/2021, with respect to 35 U.S.C 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 1-20 have been obviated by claim amendments.  It is noted that claims 3 and 17 have been cancelled.  The 35 U.S.C 
Applicant's arguments, see pages 11-13, filed 10/07/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive.  The Applicant argues that Ball fails to disclose the limitation of instant claims 1 and 18, that is “wherein a dose of the second light source is less than 1/10 of a dose of the first light source.”  Further, the Applicant argues that Ball teaches that the therapeutic energy level of blue light and UVA light is in the same range of about 0.4 J/cm2 to about 4 J/cm2 (paragraphs [0028]-[0029] and claim 4).  The Examiner disagrees.  Ball explains that blue light and UVA light is preferably emitted in the range of about 0.4 J/cm2 to 4 J/cm2, although the therapeutic energy level may be higher or lower than this range, but is preferably low enough to not damage the cells of wound or burn area to effectively heal and/or disinfect an infected wound or burn area (paragraphs [0028]-[0029] of Ball).  Ball also explains the possibility that blue and UVA light is applied to the wound or burn area at therapeutic dosages of 4 J/cm2, 10 J/cm2, and 20 J/cm2 (paragraph [0040] of Ball).  Ball further teach that the controller of the light radiation device is capable of controlling many parameters of the blue and UVA light sources (e.g. first and second light sources) (paragraph [0010], lines 15-44).  Ball teaches that such parameters that the device’s controller is capable of controlling include frequencies, waveforms, and duty cycles (paragraph [0010], lines 15-44).  Ball also teaches that the controller is capable of controlling the light sources to be emitted as pulsed light, continuous light, or as a combination of pulsed and continuous light 2 to 4 J/cm2, it is possible to arrive at a dose of UVA light that is less than 1/10 of a dose of the blue light source.  For instance, if UVA light was irradiated at about 0.4 J/cm2 and blue light was irradiated at about 4 J/cm2, the dosage ratio requirement could be met.  As previously mentioned, this is a preferred range for therapeutic dosage and the actual range can exceed this preferred range.  One of ordinary skill in the art would have even further realized that UV light would not have had as high a therapeutic dosage as blue light since all forms of UV radiation are potentially dangerous (paragraph [0050]).  Although Ball does not specifically state “wherein a dose of the second light source is less than 1/10 of a dose of the first light source”, it is shown above and herein that this possibility exists from the teachings of Ball.  Further, one of ordinary skill in the art could have adjusted the therapeutic dosages of the light sources in Ball to arrive at the dosage ratio, as doing so would be a matter of adjusting or optimizing parameters of the light sources through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).

The Applicant argues that the 35 U.S.C 103 rejection of claim 9 should be withdrawn due to Ball failing to teach the limitations of claim 1.  However, as stated above and herein, the Examiner is maintaining the 35 U.S.C 102 rejection of claim 1 over Ball.  Therefore, the rejection of claim 9 is also maintained.
Please see 35 U.S.C 102 and 103 rejections below.  

Claim Objections
Claim 1
Line 9: “a ultraviolet wavelength band” should be changed to “an ultraviolet wavelength band”.
Line 14: “pretermined” should be “predetermined”.
Claim 16 objected to because of the following informalities:  
Lines 4-5: “to a human body and the predetermined range is in a range…” should be changed to “to a human body, wherein the predetermined range is in a range…”
Claim 18 objected to because of the following informalities:  
Line 6: “a ultraviolet wavelength band” should be changed to “an ultraviolet wavelength band”.
Claim 20 objected to because of the following informalities:
Lines 1-3: “wherein the first light is irradiated for a first time, and the second light is irradiated for a second time shorter than the first time” should be changed to “wherein the first light is irradiated for a first duration, and the second light is irradiated for a second duration shorter than the first duration”.  The Examiner would appreciate this claim being amended to be consistent with claims 8 and 10-13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 claims that the first light includes light having a wavelength band corresponding to a visible light, while the claim from which it depends from, claim 1, states that the first light has a blue wavelength band.  Since blue light is a subset of visible light, claim 5 is broadening the scope of claim 1 instead of properly limiting the scope.
Claim 6 depends from claim 5 and states that the first light has a wavelength band in a range of about 380 nm to about 780 nm.  This wavelength range is synonymous with the claim that the first light must be visible light.  Also, this claim also broadens the scope of claim 1, which only claims that the first light is blue light, which is a subset of visible light.  Therefore, claim 6 is not properly limiting the scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ball (U.S PGPub No. 2018/0093107).
Regarding claim 1, Ball teaches (Figure 2) a light radiation device (abstract; paragraph [0009]) comprising: (Figure 2, element 22 – multi-emitter array, e.g. housing) a housing (paragraph [0030]); (Figure 1, element 11) a substrate provided in the housing (paragraphs [0027] and [0028] – The emitter (11) necessarily encompasses a substrate.  A substrate is simply an underlying substance or layer, which the emitter must necessarily have, as it contains light sources mounted upon it); and (Figures 1 and 2, elements 12 and 18) a light source mounted on the substrate (paragraphs [0027] and blue light sources, e.g. first light sources, 14) at least one first light source configured to emit first light having a blue wavelength band (paragraph [0027]); (Figures 1 and 2, elements 18 – UVA light sources, e.g. second light sources, 20) at least one second light source configured to emit second light having a ultraviolet wavelength band (paragraph [0029]), wherein (Figures 1 and 2, elements 18 and 20) the second light corresponds to at least one of UVA (ultraviolet A), UVB (ultraviolet B), and UVC (Ultraviolet C) wavelength bands (abstract, paragraph [0029]); and (Figures 1 and 2, element 24) a control unit that controls light emission of the first light source and the second light source such that the first light and the second light are emitted sequentially, or at a predetermined interval, regardless of whether emission of the first light overlaps with emission of the second light, or not (paragraphs [0010], lines 15-22, [0031], [0035], and [0037]), and wherein a dose of the second light source is less than 1/10 of a dose of the first light source (Paragraph [0010], lines 15-44; paragraphs [0040] and [0052] – The dosage ratio of the two light sources can be set to any particular value (whatever is deemed therapeutic). The two light sources may exemplify different duty cycles and frequency patterns, and the light sources can be pulsed in order to achieve the appropriate dosage ratio. Ball makes it clear that there is a limit to the amount of UV light that should be emitted before it becomes harmful to the human.).

Regarding claim 2, Ball teaches the light radiation device of claim 1, wherein the control unit controls the first light source and the second light source to emit the second light after starting to emit the first light (Paragraph [0010], lines 15-44 – The controller’s ability to control parameters of the first and second light sources (frequency, duty cycle, pulsed, and continuous) makes it clear that emittance of the second light source (e.g. UV light) could occur after emittance begins for the first light source (e.g. blue light).)

Regarding claim 4, Ball teaches the light radiation device of claim 2, wherein (Figures 1 and 2, elements 12 and 14) the first light has a wavelength band in a range of about 400 nm to about 500 nm (paragraph [0028] – 405 nm to about 470 nm is within the claimed range).

Regarding claim 5, Ball teaches the light radiation device of claim 1, wherein (Figures 1 and 2, elements 12 and 14) the first light further includes light having a wavelength band corresponding to a visible light (paragraphs [0008] and [0027] – The first light emits blue light which is in the visible light spectrum.).

Regarding claim 6, Ball teaches the light radiation device of claim 5, wherein (Figures 1 and 2, elements 12 and 14) the first light has a wavelength band in a range of about 380 nm to about 780 nm (paragraphs [0008] and [0028] – Along with blue light, Ball also teaches the possibility of emitting red light, which has a wavelength of about 630 nm to about 700 nm, which is within the range claimed.). 

Regarding claim 7, Ball teaches the light radiation device of claim 1, wherein the second light has a wavelength band in a range of about 240 nm to about 280 nm (paragraphs [0049]-[0051] – Ball specifically teaches the use of UVA radiation as the second light source.  However, Ball also teaches both UVB and UVC as being more dangerous.  The range of about 240 nm to about 280 nm falls in the UVC range.  According to MPEP 2123(II), “nonpreferred and alternative embodiments constitute prior art” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”).  

Regarding claim 8, Ball teaches the light radiation device of claim 7, wherein the first light is irradiated for a first duration (Paragraph [0010], lines 15-44), and the second light is irradiated for a second duration shorter than the first duration (Paragraph [0010], lines 15-44 – Ball’s controller can set the duty cycles of the blue and UVA light sources.  If the controller sets the UVA light’s duty cycle to be less than the blue light’s duty cycle, then the UVA light (e.g. second light) will be irradiated for a shorter time than the blue light (e.g. first light)).

Regarding claim 10, Ball teaches the light radiation device of claim 8, wherein the second light starts to be irradiated before the first light stops irradiating (Paragraph [0010], lines 15-44), and at least a portion of the first duration and the second duration has a mutually overlapping duration (Paragraph [0010], lines 15-44 – Ball’s controller can set duty cycles for each light source so that the lights are capable of overlapping.  Ball’s controller can also emit the two light sources together as pulsed or continuous light).

Regarding claim 11, Ball teaches the light radiation device of claim 8, wherein the first light is continuously irradiated during the first duration (paragraph [0010], lines 33-36 – “The controller may be configured to control the one or more blue light sources and the one or more UVA light sources to emit the blue light and the UVA light as continuous light).

Regarding claim 12, Ball teaches the light radiation device of claim 8, wherein the second light is discontinuously irradiated during the second duration (paragraph [0010], lines 30-39 – pulsed light, e.g. discontinuously irradiated).

Regarding claim 13, Ball teaches the light radiation device of claim 8, wherein the second light is periodically irradiated during the second duration (Paragraph [0010], lines 15-44 – The controller is capable of setting duty cycles for each light source, and so the second light (e.g. UVA light) can be periodically irradiated. The UV light can also be irradiated as pulsed light, or as a combination of continuous and pulsed light.).

Regarding claim 14, Ball teaches the light radiation device of claim 1, wherein the light radiation device is used to treat a human body (abstract, paragraph [0009]).

Regarding claim 15, Ball teaches the light radiation device of claim 14, wherein the light radiation device is used to treat an acute wound (abstract, paragraph [0009]).

Regarding claim 16, Ball teaches the light radiation device of claim 1, wherein the second light source emits the second light within a predetermined dose per day (paragraph [0009], paragraph [0040]), and the predetermined dose per day is in a predetermined range to be an allowable dose when the second light is applied to a human body (paragraph [0009], paragraph [0040]) and the predetermined range is in a range of about 30 J/m2 to about 1,000,000 J/m2 (paragraph [0040] – 4 J/cm2 = 40,000 J/m2; 20 J/cm2 = 200,000 J/m2; So, the irradiation levels of Ball are within the claimed range).

Regarding claim 18, Ball teaches (Figure 2) a light radiation device for treating a wound (abstract; paragraph [0009]), wherein the light irradiation device comprises: (Figures 1 and 2, elements 12 – blue light sources, e.g. first light sources, 14) at least one first light source configured to emit first light in a blue wavelength band (paragraph [0027]); (Figures 1 and 2, elements 18 – UVA light sources, e.g. second light sources, 20) at least one second light source configured to emit second light in a ultraviolet wavelength band (paragraph [0029]); and (Figures 1 and 2, element 24) a control unit that controls the first light source and the second light source such that the second light source sequentially emits the second light after the first light source emits the first light (paragraphs [0010], lines 15-44, [0031], [0035], and [0037] – The controller’s ability to control parameters of the first and second light sources (frequency, duty cycle, pulsed, and continuous) makes it clear that emittance of the second light source (e.g. UV light) could occur after emittance begins for the first light source (e.g. blue light).), wherein a dose of the second light source is less than 1/10 of a dose of the first light source The dosage ratio of the two light sources can be set to any particular value (whatever is deemed therapeutic). The two light sources may exemplify different duty cycles and frequency patterns, and the light sources can be pulsed in order to achieve the appropriate dosage ratio. Ball makes it clear that there is a limit to the amount of UV light that should be emitted before it becomes harmful to the human.).

Regarding claim 19, Ball teaches the light radiation device of claim 18, wherein (Figures 1 and 2, elements 12 and 14) the first light has a wavelength band in a range of about 400 nm to about 500 nm (paragraph [0028] – 405 nm to about 470 nm is within the claimed range), and wherein the second light has a wavelength band in a range of about 240 nm to about 280 nm (paragraphs [0049]-[0051] – Ball specifically teaches the use of UVA radiation as the second light source.  However, Ball also teaches both UVB and UVC as being more dangerous.  The range of about 240 nm to about 280 nm falls in the UVC range.  According to MPEP 2123(II), “nonpreferred and alternative embodiments constitute prior art” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”).  

Regarding claim 20, Ball teaches the light irradiation device of claim 19, wherein the first light is irradiated for a first time (Paragraph [0010], lines 15-44), and the second light is irradiated for a second time shorter than the first time (Paragraph [0010], lines 15-44 – Ball’s controller can set the duty cycles of the blue and UVA light sources.  If the controller sets the UVA light’s duty cycle to be less than the blue light’s duty cycle, then the UVA light (e.g. second light) will be irradiated for a shorter time than the blue light (e.g. first light)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (U.S PGPub No. 2018/0093107).
Regarding claim 9, Ball teaches the light radiation device of claim 8, as stated hereinabove.  Ball does not specifically teach the limitation of instant claim 9, that is wherein the second light starts to be irradiated after the first light stops irradiating.
Ball does teach that the controller of the light radiation device is capable of controlling many parameters of the blue and UVA light sources (e.g. first and second light sources) (paragraph [0010], lines 15-44).  Ball teaches that such parameters that the device’s controller is capable of controlling include frequencies, waveforms, and duty cycles (paragraph [0010], lines 15-44).  Ball also teaches that the controller is capable of controlling the light sources to be emitted as pulsed light, continuous light, or as a combination of pulsed and continuous light (paragraph [0010], lines 15-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ball’s controller is capable of emitting the second light (e.g. UVA light) after the first light (e.g. blue light) has stopped emitting.  One of ordinary skill in the art would have found it obvious that this is a parameter that Ball’s controller would be able to implement along with its ability to control frequencies, waveforms, and duty cycles.  One of ordinary skill in the art would have wanted to implement the feature of emitting the second light after the first light has stopped as it may offer an additional therapeutic benefit in healing the wound that is being treated.  One of ordinary skill in the art would have wanted to experiment with or test different .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792